

EXHIBIT 10.1


PROTHENA CORPORATION PLC
AMENDED AND RESTATED 2012 LONG TERM INCENTIVE PLAN
(as amended and restated as of May 19, 2016)









--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




1.
Definitions    1

2.
Administration    4

3.
Shares Subject to the Plan    6

4.
Specific Terms of Awards    7

5.
Certain Provisions Applicable to Awards    11

6.
Transferability of Awards    12

7.
Change in Control Provisions    12

8.
Qualified Performance-Based Compensation    13

9.
General Provisions    14





i




SV\1257362.6 Prothena - A&R 2012 Long Term Incentive Plan

--------------------------------------------------------------------------------






PROTHENA CORPORATION PLC
AMENDED AND RESTATED 2012 LONG TERM INCENTIVE PLAN


The purposes of the Amended and Restated 2012 Long Term Incentive Plan (the
“Plan”) are to advance the interests of Prothena Corporation plc (the “Company”)
and its shareholders by providing a means to attract, retain, and motivate
employees, consultants and directors of the Company, its subsidiaries and
affiliates, to provide for competitive compensation opportunities, to encourage
long term service, to recognize individual contributions and reward achievement
of performance goals, and to promote the creation of long term value for
shareholders by aligning the interests of such persons with those of
shareholders. This Plan constitutes an amendment and restatement of the Prothena
Corporation plc 2012 Long Term Incentive Plan (the “Original 2012 Plan”). In the
event that the Company’s shareholders do not approve the Plan, the Original 2012
Plan will continue in full force and effect on its terms and conditions as in
effect immediately prior to the date the Plan is approved by the Company’s board
of directors.
1.
Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)    “Act” means the Companies Act 1963 as amended from time to time.
References to any provision of the Act shall be deemed to include successor
provisions thereto and regulations thereunder.
(b)    “Affiliate” means any entity other than the Company and its Subsidiaries
that is designated by the Board or the Committee as a participating employer
under the Plan; provided, however, that the Company directly or indirectly owns
at least 20% of the combined voting power of all classes of stock of such entity
or at least 20% of the ownership interests in such entity.
(c)    “Award” means any Option, SAR, Restricted Share, Restricted Share Unit,
Performance Award, Dividend Equivalent, or Other Share-Based Award granted to an
Eligible Person under the Plan.
(d)    “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
(e)    “Beneficiary” means the person, persons, trust or trusts which have been
designated by an Eligible Person in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Person, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Change in Control” means:
(i)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization (however effected,
including by general offer or court-sanctioned compromise, arrangement or scheme
under the Act or otherwise) if more than 50% of the combined voting power of the
continuing or surviving entity’s issued shares or securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not shareholders of the Company immediately prior to such
merger, consolidation or other reorganization;
(ii)    The sale, transfer or other disposition of all or substantially all of
the Company’s assets;
(iii)    Individuals who as of the date the Board first consists of at least
seven members constitute the Board (the “Incumbent Directors”) cease for any
reason, including, without


1

--------------------------------------------------------------------------------





limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board; provided, however,
that any individual who becomes a director of the Company subsequent to the date
the Board first consists of at least seven members shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors; but,
provided further that any such person whose initial assumption of office is in
connection with an actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
(iv)    Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 50% of the total
voting power represented by the Company’s then outstanding voting securities
(e.g., issued shares). For purposes of this subsection (v), the term “person”
shall have the same meaning as when used in sections 13(d) and 14(d) of the
Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any Subsidiary
and (ii) a company owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of the Shares
of the Company.
(v)    Notwithstanding the foregoing, in the case of an Award that constitutes
deferred compensation subject to section 409A of the Code, the definition of
“Change in Control” set forth above shall not apply, and the term “Change in
Control” shall instead mean a “change in the ownership or effective control” of
the Company or “in the ownership of a substantial portion of the assets” of the
Company within the meaning of section 409A(a)(2)(A)(v) of the Code and the
regulations and guidance issued thereunder, but only to the extent this
substitute definition is necessary in order for the Award to comply with the
requirements prescribed by section 409A of the Code.
(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.
(i)    “Committee” means (i) with respect to Awards that are not intended to be
“qualified performance-based compensation” under section 162(m) of the Code and
are not made to an individual subject to Section 16 of the Exchange Act, the
Compensation Committee of the Board, or such other Board committee (which may
include the entire Board) as may be designated by the Board to administer the
Plan, (ii) with respect to Awards that are intended to be “qualified
performance-based compensation” under section 162(m) of the Code or made to an
individual subject to Section 16 of the Exchange Act, a committee that consists
of two or more persons appointed by the Board, all of whom shall be “outside
directors” as defined under section 162(m) of the Code and related Treasury
Regulations and “non-employee directors” as defined by Rule 16b-3.
(j)    “Company” means Prothena Corporation plc, a public limited company
organized under the laws of Ireland, or any successor corporation.
(k)    “Control” means the ownership directly or indirectly of shares in a
company carrying more than 50% of the total voting power represented by that
company’s issued share capital.
(l)    “Director” means a member of the Board who is not an employee of the
Company, a Subsidiary or an Affiliate.
(m)    “Dividend Equivalent” means a right, granted under Section 4(g), to
receive cash, Shares, or other property equal in value to dividends paid with
respect to a specified number of Shares. Dividend Equivalents may be awarded on
a free-standing basis or in connection with another Award, and may be


2



--------------------------------------------------------------------------------





paid currently or on a deferred basis. If interest is credited on accumulated
dividend equivalents, the term “Dividend Equivalent” shall include the accrued
interest.
(n)    “Effective Date” has the meaning set forth in Section 9(m) below.
(o)    “Eligible Person” means (i) an employee or consultant of the Company, a
Subsidiary or an Affiliate, including any director who is an employee, or (ii) a
Director.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.
(q)    “Fair Market Value” means, with respect to Shares or other property, the
fair market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Committee. If the
Shares are listed on any established stock exchange or a national market system,
unless otherwise determined by the Committee in good faith, the Fair Market
Value of Shares shall mean the closing price per Share during regular trading
hours on the date in question (or, if the Shares were not traded on that day,
the next preceding day that the Shares were traded). The Committee may determine
that, for an Award, the Fair Market Value of Shares shall mean the average of
the closing price per Share during regular trading hours for a period, not to
exceed 30 days, preceding the date in question on the principal exchange or
market system on which the Shares are traded, as such prices are officially
quoted on such exchange.
(r)    “Full Value Award” means any Award granted under the Plan other than an
Option or a Share Appreciation Right.
(s)    “ISO” means any Option intended to be and designated as an incentive
stock option within the meaning of section 422 of the Code.
(t)    “NQSO” means any Option that is not an ISO.
(u)    “Option” means a right, granted under Section 4(b), to purchase Shares.
(v)    “Other Share-Based Award” means a right, granted under Section 4(h),that
relates to or is valued by reference to Shares.
(w)    “Participant” means an Eligible Person who has been granted an Award
under the Plan.
(x)    “Performance Award” means a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, granted under Section 4(f).
(y)    “Performance Period” has the meaning set forth in Section 4(f)(i) below.
(z)    “Performance Stock Unit” shall mean a Performance Award awarded under
Section 4(f) which is denominated in Shares or their cash equivalent.
(aa)    “Plan” means this Amended and Restated 2012 Long Term Incentive Plan, as
amended from time to time.
(bb)    “Restricted Shares” means an Award of Shares under Section 4(d) that may
be subject to certain restrictions and to a risk of forfeiture.
(cc)    “Restricted Share Unit” means a unit representing the Company’s
obligation to deliver or issue one Share for each such unit, granted under
Section 4(e), or the cash equivalent, at the end of a specified deferral period.


3



--------------------------------------------------------------------------------





(dd)    “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under section 16 of the Exchange Act.
(ee)    “SAR” or “Share Appreciation Right” means the right, granted under
Section 4(c), to be paid an amount measured by the difference between the
exercise price of the right and the Fair Market Value of Shares on the date of
exercise of the right, with payment to be made in cash or Shares as specified in
the Award or determined by the Committee.
(ff)    “Share” means one ordinary share, par value $ 0.01, in the capital of
the Company.
(gg)    “Subsidiary” means any company which is, for the time being, a
subsidiary of the Company within the meaning of section 155 of the Act. For the
avoidance of doubt, and provided it is not in conflict with the Act, this shall
include any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company if each of the corporations (other than
the last corporation in the unbroken chain) owns shares possessing 50% or more
of the total combined voting power of all classes of stock in one of the other
corporations in the chain.
(hh)    “Substitute Award” has the meaning set forth in Section 3(e) below.
(ii)    “Termination of Service” means, unless otherwise defined in an
applicable Award Agreement, that a Participant is no longer employed by,
providing consulting services to nor a director of the Company, its Subsidiaries
and its Affiliates, as the case may be. A Participant employed by or providing
service to a Subsidiary of the Company or one of its Affiliates shall also be
deemed to incur a Termination of Service if the Subsidiary of the Company or
Affiliate ceases to be such a Subsidiary or an Affiliate, as the case may be,
and the Participant does not immediately thereafter become an employee or
director of, or a consultant to, the Company, another Subsidiary of the Company
or an Affiliate. Temporary absences from employment or service because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered a Termination of Service.
2.
Administration.

(a)    Authority of the Committee. The Plan shall be administered by the
Committee, and the Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:
(i)    to select Eligible Persons to whom Awards may be granted;
(ii)     to designate Affiliates;
(iii)    to determine the type or types of Awards to be granted to each Eligible
Person;
(iv)    to determine the type and number of Awards to be granted, the number of
Shares to which an Award may relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price, or purchase price, any restriction or condition, any schedule for lapse
of restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waiver or accelerations thereof,
and waivers of performance conditions relating to an Award, based in each case
on such considerations as the Committee shall determine), and all other matters
to be determined in connection with an Award;
(v)    to determine whether, to what extent, and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
Shares or other Awards, or an Award may be cancelled, forfeited, exchanged, or
surrendered;


4



--------------------------------------------------------------------------------





(vi)    to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Eligible Person;
(vii)    to prescribe the form of each Award Agreement, which need not be
identical for each Eligible Person;
(viii)    to adopt, amend, suspend, waive, and rescind such rules and
regulations and appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;
(ix)    to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement, or other instrument thereunder;
(x)    to accelerate the exercisability or vesting of all or any portion of any
Award or to extend the period during which an Award is exercisable;
(xi)    to determine whether uncertificated Shares may be used in satisfying
Awards and otherwise in connection with the Plan; and
(xii)    to make all other decisions and determinations as may be required under
the terms of the Plan or as the Committee may deem necessary or advisable for
the administration of the Plan.
(b)    Manner of Exercise of Committee Authority. The Committee shall have sole
discretion in exercising its authority under the Plan. Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Affiliates, Eligible Persons,
any person claiming any rights under the Plan from or through any Eligible
Person, and shareholders. By accepting an Award under the Plan, each Eligible
Person accepts the authority and discretion of the Committee as set forth in,
and exercised in accordance with, this Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may delegate to other members of the Board or officers or managers of the
Company or any Subsidiary or Affiliate the authority, subject to such terms as
the Committee shall determine, to perform administrative functions and, with
respect to Awards granted to persons not subject to section 16 of the Exchange
Act, to perform such other functions as the Committee may determine, to the
extent permitted under Rule 16b-3 (if applicable) and applicable law.
(c)    Limitation of Liability. Each member of the Committee shall be entitled
to rely or act upon, in good faith, any report or other information furnished to
him or her by any officer or other employee of the Company or any Subsidiary or
Affiliate, the Company’s independent public accountants, or other professional
retained by the Company to assist in the administration of the Plan. No member
of the Committee, and no officer or employee of the Company acting on behalf of
the Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.
(d)    No Option or SAR Repricing Without Shareholder Approval. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the exercise price of outstanding Options or the
base amount of outstanding SARs or cancel outstanding Options or SARs in
exchange for cash, other awards or Options or SARs with an exercise price or
base amount, as applicable, that is less than the exercise price or base amount,
as applicable, of the original


5



--------------------------------------------------------------------------------





Options or SARs without shareholder approval. No amendment or adjustment under
this Section 2(d) shall have the effect of reducing the amount payable for a
Share to less than the par value of a Share.
3.
Shares Subject to the Plan.

(a)    Subject to adjustment as provided in Section 3(c), the total number of
Shares reserved for issuance in connection with Awards under the Plan is
7,400,000; provided, however, that such aggregate number of Shares available for
issuance under the Plan shall be reduced by 1.5 Shares for each Share delivered
in settlement of any Full Value Award. No Award may be granted if the number of
Shares to which such Award relates, when added to the number of Shares
previously issued under the Plan, exceeds the number of Shares reserved under
the preceding sentence. Shares issued or transferred under the Plan may be
authorized but unissued Shares or reacquired Shares, including Shares purchased
by the Company on the open market for purposes of the Plan. If and to the extent
any Options or SARs are forfeited, cancelled, terminated, exchanged or
surrendered without having been exercised, the Shares subject to such Awards
shall again be available for all purposes of the Plan, provided that the
following Shares shall not be added to the Shares available for issuance under
the Plan: (i) Shares tendered by a Participant or withheld by the Company in
payment of the exercise price of an Option; (ii) Shares tendered by a
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to an Option or a SAR; (iii) Shares subject to a SAR that are not
issued in connection with the stock settlement of the SAR on exercise thereof.
If and to the extent any Full Value Awards are forfeited or terminated, or
otherwise not paid in full, or the Shares subject thereto are withheld or
surrendered for purposes of satisfying the minimum tax withholding obligations
under Section 9(c), the Shares available under the Plan shall be increased by
1.5 Shares subject to such Full Value Award that is forfeited, terminated, not
paid in full, withheld or surrendered. To the extent an Award is settled in
cash, any Shares counted against the number of Shares reserved and available
under the Plan with respect to such Award shall, to the extent of any such
forfeiture, settlement, termination, cancellation, exchange or surrender, again
be available for all purposes of the Plan. Upon the exercise of any Award
granted in tandem with any other Awards, such related Awards shall be cancelled
to the extent of the number of Shares as to which the Award is exercised. For
the avoidance of doubt, if Shares are repurchased on the open market with
proceeds of the exercise price of Options, such Shares may not again be made
available for issuance under the Plan.
(b)    The maximum aggregate number of Shares with respect to which one or more
Awards may be made under the Plan to any individual during any calendar year
shall be 750,000 Shares, subject to adjustment as described below and the
maximum aggregate amount of cash that may be paid in cash to any person during
any calendar year with respect to one or more Awards payable in cash shall be
$5,000,000. To the extent required by Section 162(m) of the Code, Shares subject
to Awards which are cancelled shall continue to be counted against the
limitations provided for herein.
(c)    In the event that the Committee shall determine that any dividend in
Shares, recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, extraordinary
distribution, or other similar corporate transaction or event, affects the
Shares such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of the Participants under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, (i) adjust any or all of (x) the number
and kind of shares which may thereafter be issued under the Plan and the manner
in which shares subject to Full Value Awards will be counted, (y) the number and
kind of shares, other securities or other consideration issued or issuable in
respect of outstanding Awards, and (z) the exercise price, grant price, or
purchase price relating to any Award or (ii) provide for a distribution of cash
or property in respect of any Award; provided, however, in each case that, with
respect to ISOs, such adjustment shall be made in accordance with section 424(a)
of the Code, unless the Committee determines otherwise; provided further,
however, that no adjustment shall be made pursuant to this Section 3 that causes
any Award to be treated as deferred compensation pursuant to section 409A of the
Code. In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria and performance objectives, if any, included
in, Awards in recognition of unusual or non-recurring events (including, without
limitation, events described in the preceding sentence) affecting the Company or
any Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, or in response to changes in applicable laws,


6



--------------------------------------------------------------------------------





regulations, or accounting principles. No amendment or adjustment under this
Section 3(c) shall have the effect of reducing the amount payable for a Share to
less than the par value of a Share. In addition, in the event of a Change of
Control, the provisions of Section 7 shall apply. Any adjustments determined by
the Committee shall be final, binding and conclusive.
(d)    Any Shares distributed pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares including Shares
acquired by purchase in the open market or in private transactions.
(e)    In connection with the acquisition of any business by the Company or any
of its Subsidiaries, any outstanding equity grants with respect to stock of the
acquired company may be assumed or replaced by Awards under the Plan upon such
terms and conditions as the Committee determines in its sole discretion. Shares
subject to any such outstanding grants that are assumed or replaced by Awards
under the Plan in connection with an acquisition (“Substitute Awards”) shall not
reduce the aggregate share limit set forth in Section 3(a), consistent with
applicable stock exchange requirements. Notwithstanding any provision of the
Plan to the contrary, Substitute Awards shall have such terms as the Committee
deems appropriate, including without limitation exercise prices or base prices
on different terms than those described herein, provided that the terms of such
Substitute Awards shall not have the effect of reducing the amount payable for a
Share to less than the par value of a Share. In the event that the Company
assumes a shareholder-approved equity plan of an acquired company, available
Shares under such assumed plan (after appropriate adjustments to reflect the
transaction) may be issued pursuant to Awards under this Plan and shall not
reduce the aggregate share limit set forth in Section 3(a), subject to
applicable stock exchange requirements.
(f)    Full Value Awards made to employees or consultants of the Company, a
Subsidiary or an Affiliate shall become vested over a period of not less than
three years (or, in the case of vesting based upon the attainment of performance
goals or other performance-based objectives, over a period of not less than one
year measured from the commencement of the period over which performance is
evaluated) following the date the Award is made; provided, however, that,
notwithstanding the foregoing, the Committee may provide that such vesting
restrictions may lapse or be waived upon the Participant’s death, disability,
retirement, any other specified Termination of Service or in the event of a
Change in Control.
4.
Specific Terms of Awards.

(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 4. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 9(d)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms regarding forfeiture
of Awards or continued exercisability of Awards in the event of Termination of
Service by the Eligible Person. All Awards shall be made conditional upon the
Participant’s acknowledgement, in writing or by acceptance of the Award, that
all decisions and determinations of the Committee shall be final and binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under such Award. Awards under a particular Section of the
Plan need not be uniform as among the Participants.
(b)    Options. The Committee is authorized to grant Options, which may be NQSOs
or ISOs, to Eligible Persons on the following terms and conditions:
(i)    Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that the exercise price
per Share shall not be less than the Fair Market Value per Share on the date of
grant.
(ii)    Option Term. The term of each Option shall be determined by the
Committee; provided, however, that such term shall not be longer than ten years
from the date of grant of the Option.


7



--------------------------------------------------------------------------------





(iii)    Time and Method of Exercise. The Committee shall determine at the date
of grant or thereafter the time or times at which an Option may be exercised in
whole or in part (including, without limitation, upon achievement of performance
criteria if deemed appropriate by the Committee), the methods by which such
exercise price may be paid or deemed to be paid (including, without limitation,
broker-assisted exercise arrangements), the form of such payment (cash or
Shares), and the methods by which Shares will be delivered or deemed to be
delivered to Eligible Persons.
(iv)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of section 422 of the Code, including but not
limited to the requirement that the ISO shall be granted within ten years from
the earlier of the date of adoption or shareholder approval of the Plan. ISOs
may only be granted to employees of the Company or a Subsidiary.
(c)    SARs. The Committee is authorized to grant SARs to Eligible Persons on
the following terms and conditions:
(i)    Right to Payment. A SAR shall confer on the Eligible Person to whom it is
granted a right to receive with respect to each Share subject thereto, upon
exercise thereof, the excess of (1) the Fair Market Value of one Share on the
date of exercise over (2) the exercise price per Share of the SAR, as determined
by the Committee as of the date of grant of the SAR (which shall not be less
than the Fair Market Value per Share on the date of grant).
(ii)    Other Terms. The Committee shall determine, at the time of grant, the
time or times at which a SAR may be exercised in whole or in part (which shall
not be more than ten years after the date of grant of the SAR), the method of
exercise, method of settlement, form of consideration payable in settlement
(whether paid in the form of cash, in Shares of stock or a combination of the
two), method by which Shares will be delivered or deemed to be delivered to
Eligible Persons, whether or not a SAR shall be in tandem with any other Award,
and any other terms and conditions of any SAR. Unless the Committee determines
otherwise, a SAR (1) granted in tandem with an NQSO may be granted at the time
of grant of the related NQSO or at any time thereafter and (2) granted in tandem
with an ISO may only be granted at the time of grant of the related ISO.
(d)    Restricted Shares. The Committee is authorized to grant Restricted Shares
to Eligible Persons on the following terms and conditions:
(i)    Issuance and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), in such installments, or otherwise, as the
Committee may determine. Except to the extent restricted under the Award
Agreement relating to the Restricted Shares or set forth in Section 4(d)(iv)
below, an Eligible Person granted Restricted Shares shall have all of the rights
of a shareholder including, without limitation, the right to vote Restricted
Shares and the right to receive dividends thereon (subject to clause (iv)
below).
(ii)    Forfeiture. Except as otherwise determined by the Committee, at the date
of grant or thereafter, upon Termination of Service during the applicable
restriction period, Restricted Shares and any accrued but unpaid dividends or
Dividend Equivalents that are at that time subject to restrictions shall be
forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Shares will be
waived in whole or in part in the event of Termination of Service resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Shares.


8



--------------------------------------------------------------------------------





(iii)    Certificates for Shares. Restricted Shares granted under the Plan may
be evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Shares, and, unless
otherwise determined by the Committee, the Company shall retain physical
possession of the certificate and the Participant shall deliver a stock power to
the Company, endorsed in blank, relating to the Restricted Shares.
(iv)    Dividends. Dividends paid on Restricted Shares shall be either paid at
the dividend payment date, or deferred for payment to such date as determined by
the Committee, consistent with the requirements of section 409A of the Code, in
cash or in unrestricted Shares having a Fair Market Value equal to the amount of
such dividends. Unless otherwise determined by the Committee, Shares distributed
in connection with a Share split or dividend in Shares, and cash or other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Shares with respect to which
such Shares or other property has been distributed. Payment of any dividends
deferred pursuant to this subsection (iv) shall be made only upon an event
permitted by section 409A of the Code. Dividends may accrue on unearned
Performance Awards but shall not be payable unless and until the applicable
performance goals are met.
(e)    Restricted Share Units. The Committee is authorized to grant Restricted
Share Units to Eligible Persons, subject to the following terms and conditions:
(i)    Award and Restrictions. Delivery of Shares or cash, as the case may be,
will occur upon expiration of the deferral period specified for Restricted Share
Units by the Committee (or, if permitted by the Committee, as elected by the
Eligible Person), but consistent with the requirements of section 409A of the
Code. In addition, Restricted Share Units shall be subject to such restrictions
as the Committee may impose, if any (including, without limitation, the
achievement of performance criteria if deemed appropriate by the Committee), at
the date of grant or thereafter, which restrictions may lapse at the expiration
of the deferral period or at earlier or later specified times, separately or in
combination, in installments or otherwise, as the Committee may determine.
(ii)    Forfeiture. Except as otherwise determined by the Committee at the date
of grant or thereafter, upon Termination of Service during the applicable
deferral period or portion thereof to which forfeiture conditions apply (as
provided in the Award Agreement evidencing the Restricted Share Units), or upon
failure to satisfy any other conditions precedent to the delivery of Shares or
cash to which such Restricted Share Units relate, all Restricted Share Units
that are at that time subject to deferral or restriction shall be forfeited;
provided, however, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Share Units will be waived in
whole or in part in the event of Termination of Service resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Share Units.
(iii)    Dividend Equivalents. Unless otherwise determined by the Committee at
the date of grant, Dividend Equivalents on the specified number of Shares
covered by a Restricted Share Unit shall be either (A) paid with respect to such
Restricted Share Unit that is not a Performance Stock Unit at the dividend
payment date in cash or in unrestricted Shares having a Fair Market Value equal
to the amount of such dividends, or (B) deferred with respect to such Restricted
Share Unit, consistent with the requirements of section 409A of the Code and the
amount or value thereof paid in cash pursuant to the vesting schedule of the
Restricted Share Unit or automatically deemed reinvested in additional
Restricted Share Units or other Awards, as the Committee shall determine or
permit the Participant to elect. Payment of any Dividend Equivalents deferred
pursuant to this subsection (iii) shall be made only upon an event permitted


9



--------------------------------------------------------------------------------





by section 409A of the Code. Dividend Equivalents may accrue on unearned
Performance Stock Units but shall not be payable unless and until the applicable
performance goals are met.
(f)    Performance Awards. The Committee is authorized to grant Performance
Awards to Eligible Persons on the following terms and conditions:
(i)    The Committee is authorized to grant Performance Awards, including Awards
of Performance Stock Units, to any Eligible Person and to determine whether such
Performance Awards shall be “qualified performance-based compensation” under
section 162(m) of the Code. The value of Performance Awards, including
Performance Stock Units, may be linked to any one or more of the performance
criteria set forth in Section 8(c) or other specific criteria determined by the
Committee, in each case on a specified date or dates or over any period or
periods and in such amounts as may be determined by the Committee. Performance
Awards, including Performance Stock Unit awards, may be paid in cash, Shares, or
a combination of cash and Shares, as determined by the Committee.
(ii)    Without limiting Section 4(f)(i), the Committee may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective performance goals, or such other criteria, whether or
not objective, which are established by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Any such bonuses paid to a Participant which are intended to be
“qualified performance-based compensation” under section 162(m) of the Code
shall be based upon objectively determinable bonus formulas established in
accordance with the provisions of Section 8.
(iii)    Performance Period. The Committee shall determine a performance period
(the “Performance Period”) of one or more years or other periods and shall
determine the performance objectives for grants of Performance Awards.
Performance objectives may vary from Eligible Person to Eligible Person and
shall be based upon the performance criteria as the Committee may deem
appropriate. The performance objectives may be determined by reference to the
performance of the Company, or of a Subsidiary or Affiliate, or of a division or
unit of any of the foregoing. Performance Periods may overlap and Eligible
Persons may participate simultaneously with respect to Performance Awards for
which different Performance Periods are prescribed.
(iv)    Award Value. At the beginning of a Performance Period, the Committee
shall determine for each Eligible Person or group of Eligible Persons with
respect to that Performance Period the range of number of Shares, if any, and
the range of dollar values, if any, which may be fixed or may vary in accordance
with such performance or other criteria specified by the Committee, which shall
be paid to a Participant as an Award if the relevant measure of Company
performance for the Performance Period is met.
(v)    Significant Events. If during the course of a Performance Period there
shall occur significant events as determined by the Committee which the
Committee expects to have a substantial effect on a performance objective during
such period, the Committee may revise such objective.
(vi)    Forfeiture. Except as otherwise determined by the Committee, at the date
of grant or thereafter, upon Termination of Service during the applicable
Performance Period, Performance Awards for which the Performance Period was
prescribed shall be forfeited; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in an
individual case, that restrictions or forfeiture conditions relating to
Performance Awards will be waived in whole or in part in the event of
Termination of Service resulting from specified causes, and the Committee may in
other cases waive in whole or in part the forfeiture of Performance Awards.


10



--------------------------------------------------------------------------------





(vii)    Payment. Each Performance Award may be paid in whole Shares, or cash,
or a combination of Shares and cash either as a lump sum payment or in
installments, all as the Committee shall determine, at the time of grant of the
Performance Award or otherwise, commencing as soon as practicable after the end
of the relevant Performance Period.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons. Dividend Equivalents shall not be granted with
respect to Options or SARs. The Committee may provide, at the date of grant or
thereafter, that Dividend Equivalents shall be paid or distributed when accrued,
when the underlying Award vests or shall be deemed to have been reinvested in
additional Shares, or other investment vehicles as the Committee may specify;
provided, however, that Dividend Equivalents (other than freestanding Dividend
Equivalents) shall be subject to all conditions and restrictions of any
underlying Full Value Awards to which they relate. Dividend Equivalents may
accrue on unearned performance-based Full Value Awards but shall not be payable
unless and until such performance goals are met.
(h)    Other Share-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
unrestricted shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights for Shares, Awards with value and payment contingent
upon performance of the Company or any other factors designated by the
Committee, and Awards valued by reference to the performance of specified
Subsidiaries or Affiliates. The Committee shall determine the terms and
conditions of such Awards at date of grant or thereafter. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 4(h) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Shares,
notes or other property, as the Committee shall determine. Cash awards, as an
element of or supplement to any other Award under the Plan, shall also be
authorized pursuant to this Section 4(h).
(i)    Payment of par value of Shares. The Committee may require that a
condition of the delivery of Shares under Section 4(b), 4(c), 4(d), 4(e) or 4(f)
above is that the Participant pays the par value of Shares to the Company prior
to delivery of the Shares, if required to do so under the Act.
5.
Certain Provisions Applicable to Awards.

(a)    Stand-Alone, Additional, Tandem and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted to Eligible
Persons either alone or in addition to, in tandem with, or in exchange or
substitution for, any other Award granted under the Plan or any award granted
under any other plan or agreement of the Company, any Subsidiary or Affiliate,
or any business entity to be acquired by the Company or a Subsidiary or
Affiliate, or any other right of an Eligible Person to receive payment from the
Company or any Subsidiary or Affiliate. Awards may be granted in addition to or
in tandem with such other Awards or awards, and may be granted either as of the
same time as, or a different time from, the grant of such other Awards or
awards. Subject to the provisions of Section 2(d) hereof prohibiting Option and
SAR repricing without shareholder approval, the per Share exercise price of any
Substitute Award shall be determined by the Committee, in its discretion.
(b)    Term of Awards. The term of each Award granted to an Eligible Person
shall be for such period as may be determined by the Committee; provided,
however, that in no event shall the term of any Option or SAR exceed a period of
ten years from the date of its grant (or such shorter period as may be
applicable under section 422 of the Code).
(c)    Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Shares, notes or other property (if
permissible under section 409A of the Code and the Act), and may be made in a


11



--------------------------------------------------------------------------------





single payment or transfer, in installments, or on a deferred basis, consistent
with the requirements of section 409A of the Code and the Act. The Committee may
make rules relating to installment or deferred payments with respect to Awards,
consistent with the requirements of section 409A of the Code, including the rate
of interest, if any, to be credited with respect to such payments.
(d)    Noncompetition. The Committee may, by way of the Award Agreements or
otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any Award, provided they are not inconsistent with the
Plan and applicable law, including, without limitation, the requirement that the
Participant not engage in competition with, solicit customers or employees of,
or disclose or use confidential information of the Company or its Subsidiaries
and Affiliates.
6.
Transferability of Awards.

(a)    Restrictions on Transfer. Except as described in this Section 6, or
unless otherwise set forth by the Committee in an Award Agreement, Awards shall
not be transferable by a Participant except by will or the laws of descent and
distribution (except pursuant to a Beneficiary designation) and shall be
exercisable during the lifetime of a Participant only by such Participant or his
guardian or legal representative. A Participant’s rights under the Plan may not
be pledged, mortgaged, hypothecated, or otherwise encumbered, and shall not be
subject to claims of the Participant’s creditors.
(b)    Transfer of NQSOs. Notwithstanding the foregoing, the Committee may
provide in a Award Agreement that a Participant may transfer NQSOs to family
members, or one or more trusts or other entities for the benefit of or owned by
family members, consistent with the applicable securities laws, according to
such terms as the Committee may determine; provided that the Participant
receives no consideration for the transfer of a NQSO and the transferred NQSO
shall continue to be subject to the same terms and conditions as were applicable
to the NQSO immediately before the transfer.
7.
Change in Control Provisions.

(a)    Assumption of Awards. Upon a Change in Control where the Company is not
the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise, all outstanding Options
and SARs that are not exercised shall be assumed by, or replaced with comparable
options or rights by, the surviving corporation (or a parent or subsidiary of
the surviving corporation), and other outstanding Awards shall be converted to
similar awards of the surviving corporation (or a parent or subsidiary of the
surviving corporation).
(b)    Other Alternatives. Notwithstanding the foregoing, in the event of a
Change in Control, the Committee may take any of the following actions with
respect to any or all outstanding Awards: (i) determine that outstanding Options
and SARs shall accelerate and become exercisable, in whole or in part, upon the
Change in Control, (ii) determine that the restrictions and conditions on
outstanding Restricted Shares, Restricted Share Units, Performance Awards shall
lapse, in whole or in part, upon the Change in Control, (iii) determine that
Eligible Persons holding Restricted Share Units, Performance Stock Units,
Dividend Equivalents and Other Share-Based Awards shall receive a payment in
settlement of such Restricted Share Units, Performance Stock Units, Dividend
Equivalents, and Other Share-Based Awards in an amount determined by the
Committee, (iv) require that Participants surrender their outstanding Options
and SARs in exchange for a payment by the Company, in cash or stock, as
determined by the Committee, in an amount equal to the amount by which the then
Fair Market Value of the Shares subject to the Participant’s unexercised Options
and SARs exceeds the exercise price of the Options or the base amount of SARs,
as applicable, or (v) after giving Participants an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Committee deems appropriate. Such surrender, termination or
settlement shall take place as of the date of the Change in Control or such
other date as the Committee may specify. The Committee shall have no obligation
to take any of the foregoing actions, and, in the absence of any such actions,
outstanding Awards shall continue in effect according to their terms (subject to
any assumption pursuant to subsection (a) above).


12



--------------------------------------------------------------------------------





8.
Qualified Performance-Based Compensation.

(a)    Designation as Qualified Performance-Based Compensation. The Committee
may determine that Restricted Shares, Restricted Share Units, Performance
Awards, Dividend Equivalents or Other Share-Based Awards granted to an employee
shall be considered “qualified performance-based compensation” under section
162(m) of the Code. The provisions of this Section 8 shall apply to any such
Awards that are to be considered “qualified performance-based compensation”
under section 162(m) of the Code. The Committee may also grant Options or SARs
under which the exercisability of the Options is subject to achievement of
performance goals as described in this Section 8 or otherwise.
(b)    Performance Goals. When Restricted Shares, Restricted Share Units,
Performance Awards, Dividend Equivalents or Other Share-Based Awards that are
considered to be “qualified performance-based compensation” are granted, the
Committee shall establish in writing (i) the objective performance goals that
must be met, (ii) the period during which performance will be measured, (iii)
the maximum amounts that may be paid if the performance goals are met, and (iv)
any other conditions that the Committee deems appropriate and consistent with
the requirements of section 162(m) of the Code for “qualified performance-based
compensation.” The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. As to Awards identified by the
Committee as “qualified performance-based compensation,” the Committee shall not
have discretion to increase the amount of compensation that is payable, but may
reduce the amount of compensation that is payable upon achievement of the
designated performance goals.
(c)    Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: stock price, earnings per share, price-earnings multiples, net
earnings, operating earnings, revenue, number of days sales outstanding in
accounts receivable, productivity, margin, EBITDA (earnings before interest,
taxes, depreciation and amortization), net capital employed, return on assets,
shareholder return, return on equity, return on capital employed, growth in
assets, unit volume, sales, cash flow, market share, or strategic business
criteria consisting of one or more objectives based on meeting specified revenue
goals, market penetration goals, customer growth, geographic business expansion
goals, cost targets or goals relating to acquisitions or divestitures, any of
which may be measured either in absolute terms or as compared to any incremental
increase or decrease or as compared to results of a peer group or to market
performance indicators or indices. The performance goals may relate to one or
more business units or the performance of the Company as a whole, or any
combination of the foregoing. Performance goals need not be uniform as among
Participants.
(d)    Timing of Establishment of Goals. The Committee shall pre-establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code,
provided that the outcome is substantially uncertain at the time of the
Committee actually established the goal.
(e)    Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Award Agreement after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Award based on the achievement of the performance goals
and the satisfaction of all other terms of the Award Agreement.
(f)    Death, Disability or Other Circumstances. The Committee may provide in
the Award Agreement that Awards under this Section 8 shall be payable, in whole
or in part, in the event of the Participant’s death or disability, a Change in
Control or under other circumstances consistent with the Treasury regulations
and rulings under section 162(m) of the Code.


13



--------------------------------------------------------------------------------





9.
General Provisions.

(a)    Compliance with Legal and Trading Requirements.
(i)    The Plan, the granting and exercising of Awards thereunder, and the other
obligations of the Company under the Plan and any Award Agreement, shall be
subject to all applicable Irish law, US federal, state and other applicable
laws, rules and regulations, and to such approvals by any stock exchange,
regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Shares under any Award
until completion of such stock exchange or market system listing or registration
or qualification of such Shares or any required action under any Irish law, US
state, federal or other applicable law, rule or regulation as the Company may
consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules and regulations. No provisions of the Plan shall be interpreted or
construed to obligate the Company to register any Shares under Irish law, US
federal or state law or other applicable law. The Shares issued under the Plan
may be subject to such other restrictions on transfer as determined by the
Committee.
(ii)    With respect to persons subject to section 16 of the Exchange Act, it is
the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of the Company that ISOs comply with
the applicable provisions of section 422 of the Code, and Awards of “qualified
performance-based compensation” comply with the applicable provisions of section
162(m) of the Code. To the extent that any legal requirement of section 16 of
the Exchange Act or section 422 or 162(m) as set forth in the Plan ceases to be
required under section 16 of the Exchange Act or section 422 or 162(m) of the
Code, that Plan provision shall cease to apply. The Committee may revoke any
Award if it is contrary to law or modify a Award to bring it into compliance
with any valid and mandatory government regulation. The Committee may also adopt
rules regarding the withholding of taxes on payments to Participants. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.
(b)    No Right to Continued Employment or Service. Neither the Plan nor any
action taken thereunder shall be construed as giving any employee, consultant or
director the right to be retained in the employ or service of the Company or any
of its Subsidiaries or Affiliates, nor shall it interfere in any way with any
right of the Company or any of its Subsidiaries or Affiliates to terminate any
employee’s, consultant’s or director’s employment or service at any time,
subject to applicable law.
(c)    Taxes. The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to an Eligible Person, amounts of minimum withholding and other taxes due in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem necessary or advisable under applicable laws to
enable the Company and Eligible Persons to satisfy obligations for the payment
of withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of an
Eligible Person’s tax obligations; provided, however, that the amount of tax
withholding to be satisfied by withholding Shares shall be limited to the
minimum amount of taxes, including employment taxes, required to be withheld
under applicable Irish law, US federal, state and other applicable law.
(d)    Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders of the Company or
Participants, except that any such amendment or alteration shall be subject to
the approval of the Company’s shareholders to the extent such shareholder
approval is required under (i) the rules of any stock exchange or automated
quotation system on which the Shares may then be listed or quoted, (ii) the Act,
(iii) section 162(m) of the Code or (iv) as it applies


14



--------------------------------------------------------------------------------





to ISOs, to the extent such shareholder approval is required under section 422
of the Code; provided, however, that, without the consent of an affected
Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him or her. The Committee may
waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any Award theretofore granted, prospectively
or retrospectively; provided, however, that, without the consent of a
Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him or her. Notwithstanding
any provision to the contrary herein, the Plan and any Award Agreements issued
under the Plan may be amended, without the consent of a Participant, in any
respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with, or perfect an exemption from, section 409A of the
Code.
(e)    No Rights to Awards; No Shareholder Rights. No Eligible Person or
employee shall have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of Eligible Persons and employees.
No Award shall confer on any Eligible Person any of the rights of a shareholder
of the Company unless and until Shares are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.
(f)    Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.
(g)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.
(h)    Not Compensation for Benefit Plans. No Award payable under this Plan
shall be deemed salary or compensation for the purpose of computing benefits
under any benefit plan or other arrangement of the Company for the benefit of
its employees, consultants or directors unless the Company shall determine
otherwise.
(i)    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
(j)    Employees Subject to Taxation outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Awards on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(k)    Company Policies. All Awards granted under the Plan shall be subject to
any applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time.
(l)    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of Ireland, without giving effect to
principles of conflict of laws thereof.


15



--------------------------------------------------------------------------------





(m)    Effective Date. The Plan (as amended and restated) shall become effective
as of the date the Plan is approved by the Board, subject to approval of the
Plan by the Company’s stockholders (the “Effective Date”). No Awards may be
granted or awarded during any period of suspension or after termination of the
Plan, and in no event may any Incentive Stock Option be granted under the Plan
after the tenth (10th) anniversary of the Effective Date.
(n)    Section 409A. The Plan is intended to comply with section 409A of the
Code, or an exemption, and payments may only be made under the Plan upon an
event and in a manner permitted by section 409A of the Code, to the extent
applicable. Notwithstanding anything in this Plan to the contrary, if required
by section 409A of the Code, if a Participant is considered a “specified
employee” for purposes of section 409A and if payment of any Award under this
Plan is required to be delayed for a period of six months after “separation from
service” within the meaning of section 409A of the Code, payment of such Award
shall be delayed as required by section 409A, and the accumulated amounts with
respect to such Award shall be paid in a lump sum payment within ten (10) days
after the end of the six (6) month period. If the Participant dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of section 409A shall be paid to the Participant’s Beneficiary within
sixty (60) days after the date of the Participant’s death. For purposes of
section 409A of the Code, each payment under the Plan shall be treated as a
separate payment. In no event shall a Participant, directly or indirectly,
designate the calendar year of payment. To the extent that any provision of the
Plan would cause a conflict with the requirements of section 409A of the Code,
or would cause the administration of the Plan to fail to satisfy the
requirements of section 409A, such provision shall be deemed null and void to
the extent permitted by applicable law. Notwithstanding anything in the Plan or
any Award Agreement to the contrary, each Participant shall be solely
responsible for the tax consequences of Awards under the Plan, and in no event
shall the Company have any responsibility or liability if an Award does not meet
any applicable requirements of section 409A of the Code. Although the Company
intends to administer the Plan to prevent taxation under section 409A of the
Code, the Company does not represent or warrant that the Plan or any Award
complies with any provision of Federal, state, local or other tax law.
(o)    Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only. In the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.




16

